911 F.2d 731
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AKRON CENTER FOR REPRODUCTIVE HEALTH, an Ohio corporation,Max Pierre Gaujean, M.D., individually and on behalf of hispatients, Patty Poe, a minor, individually and on behalf ofall other similarly situated persons, Plaintiffs-Appellees,v.Lynn SLABY, etc., et al., Defendants,v.STATE OF OHIO, Intervenor-Appellant.
No. 86-3664.
United States Court of Appeals, Sixth Circuit.
Aug. 23, 1990.

Before BOYCE F. MARTIN, JR., MILBURN and RALPH B. GUY, JR., Circuit Judges.

ORDER

1
This case is before the court on remand from the Supreme Court of the United States for further proceedings in conformity with its opinion.  The Supreme Court reversed the judgment of this court and ORDERED that the appellant, State of Ohio, recover from the plaintiffs-appellees $443.50 for its costs in connection with its appeal to the Supreme Court.


2
Pursuant to the Supreme Court's mandate, the judgment of the district court is REVERSED, and this case is REMANDED to the district court for further proceedings in conformity with the opinion of the Supreme Court of the United States.  It is further ORDERED that the intervenor-appellant, State of Ohio, recover from plaintiffs-appellees its costs in connection with its appeal to this court.